Case 2:19-cv-06444-SVW-RAO Document 25 Filed 12/23/19 Page 1 of 2 Page ID #:196



   1
   2

   3
   4
   5

   6
   7
   8                       IN THE UNITED STATES DISTRICT COURT

   9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

  10
  11 TULSI NOW, INC, a principal         )   CASE NO.: 2:19-cv-06444-SVW-RAO
     campaign committee,                 )
  12                                     )   ORDER GRANTING
                   Plaintiff,            )   STIPULATION TO CONTINUE
  13                                     )   HEARING ON GOOGLE LLC’S
           v.                            )   MOTION TO TRANSFER OR IN
  14                                     )   THE ALTERNATIVE DISMISS
     GOOGLE LLC, a Delaware              )
  15 limited liability company, and      )
     Does 1-10,                          )
  16                                     )
                   Defendants.           )
  17                                     )

  18
  19
  20

  21
  22
  23

  24


       [PROPOSED] ORDER RE                    -1-        CASE NO. 2:19-CV-06444-SVW-RAO
       STIPULATION TO CONTINUE HEARING
Case 2:19-cv-06444-SVW-RAO Document 25 Filed 12/23/19 Page 2 of 2 Page ID #:197



   1          Pursuant to the Stipulation of the parties, and good cause being shown
   2 thereby, it is hereby ORDERED that:

   3          • The hearing on Defendant’s Motion to Transfer or in the Alternative
   4              Motion to Dismiss (“Motion”) is continued to March 2, 2020 at 1:30 p.m.;
   5          • Plaintiff shall file its opposition to Defendant’s no later than Monday,
   6              January 27, 2020; and
   7          • Defendant shall file its reply in support of its Motion no later than
   8              Monday, February 10, 2020.

   9
  10          IT IS SO ORDERED.

  11

  12 Dated:      December 23, 2019        By:
                                                 Honorable Stephen V. Wilson
  13                                             United States District Judge
  14

  15
  16
  17

  18
  19
  20

  21
  22
  23

  24


       [PROPOSED] ORDER RE                       -2-           CASE NO. 2:19-CV-06444-SVW-RAO
       STIPULATION TO CONTINUE HEARING
